Exhibit 10.18
ASSIGNMENT AGREEMENT
THIS ASSIGNMENT AGREEMENT made as of December 19, 2008
AMONG:
Franklin Credit Management Corporation
(hereinafter referred to as the “Assignor”)
and
Franklin Credit Holding Corporation
(hereinafter referred to as the “Assignee”)
and
The Huntington National Bank
(hereinafter referred to as the “Party A”)

    WHEREAS:   A.   The Assignor and Party A are parties to an ISDA Master
Agreement dated as of February 27, 2008 (along with any and all related
Schedules, Exhibits, confirmations and attachments to said ISDA Master Agreement
from time to time, as any of the foregoing may have been or may be amended,
modified or replaced from time to time, hereinafter referred to collectively as
the “Master Agreement”).   B.   The Assignor and Party A have entered into the
following transactions:

  a.   Interest Rate Swap with the original Notional Amount of 45,000,000 and a
Trade Date of February 27, 2008, (HNB Ref #20166HU),     b.   Interest Rate Swap
with the original Notional Amount of 70,000,000 and a Trade Date of February 27,
2008, (HNB Ref #20165HU), and     c.   Interest Rate Swap with the original
Notional Amount of 150,000,000 and a Trade Date of February 27, 2008; (HNB Ref#
20164HU);     d.   Interest Rate Swap with the original Notional Amount of
240,000,000 and a Trade Date of February 27, 2008; (HNB Ref# 20163HU);     e.  
Interest Rate Swap with the original Notional Amount of 100,000,000 and a Trade
Date of February 27, 2008; (HNB Ref# 20162HU);     f.   Interest Rate Swap with
the original Notional Amount of 120,000,000 and a Trade Date of February 27,
2008; (HNB Ref# 20161HU);     g.   Interest Rate Swap with the original Notional
Amount of 100,000,000 and a Trade Date of April 30, 2008; (HNB Ref# 20734HU);
and     h.   Interest Rate Swap with the original Notional Amount of 175,000,000
and a Trade Date of April 30, 2008; (HNB Ref# 20733HU).

    the terms of each are governed by an Interest Rate Swap Confirmation, copies
of which are attached hereto as Exhibit “A” (the “Transactions”);   C.   The
Assignor wishes to assign to the Assignee all of Assignor’s right, title and
interest in and to, and all of Assignor’s duties and obligations under or with
respect to, the Transactions (the

 



--------------------------------------------------------------------------------



 



    “Interest”) and the Master Agreement, and the Assignee is willing to accept
such assignment and to assume the Interest, the Transactions and the Master
Agreement; and

D.   Party A is willing to consent to the assignment and assumption contemplated
hereunder, subject to the terms and conditions hereafter set forth.

          NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby irrevocably acknowledged by each of
the parties, the parties to this Assignment Agreement agree as follows:

1.   Assignment. The Assignor hereby transfers and assigns to the Assignee all
right, title and interest in and to and all duties and obligations under or with
respect to the Interest, the Transactions and the Master Agreement, such
assignment to take effect on and from December 19, 2008 (the “Effective Date”).
  2.   Assumption. The Assignee hereby irrevocably accepts the transfer and
assignment of all right, title and interest in and to and all duties and
obligations under or with respect to the Interest, the Transactions and the
Master Agreementand covenants and agrees with Party A that, on and from the
Effective Dates, the Assignee will assume and duly observe and perform the
Interest, the Transactions and the Master Agreement.   3.   Consent. Party A
hereby consents to the assignment and transfer of the Interest, the Transactions
and the Master Agreement to the Assignee as set forth in Section 1 hereof and
the assumption of such Interest, Transactions and Master Agreement by the
Assignee as set forth in Section 2 hereof.   4.   Redocumentation. The Assignee
and Party A shall, prior to or upon the execution hereof, execute any new
confirmations or other documents necessary or desirable to state their rights
and obligations under the Transactions. The Assignee and Party A agree that the
Schedule to the Master Agreement shall be amended and replaced in its entirety
by the Schedule dated December 19, 2008, and attached hereto as Exhibit “B.”.  
5.   Representations and Warrantees.

  a.   Assignor and Assignee each represents and warrants to Party A that it has
all necessary power, authority and approvals to execute, deliver and perform its
obligations under this Assignment Agreement, and that this Assignment Agreement
is a legal, valid and binding obligation enforceable against it in accordance
with its terms.     b.   The Assignor represents and warrants to the Assignee
that:

  i.   no Event of Default (as defined in the Master Agreement) or event that,
with the giving of notice or the lapse of time or both, would become an Event of
Default, has occurred and is continuing;     ii.   no Early Termination Date (as
defined in the Master Agreement) has occurred or been designated; and     iii.  
as of the Effective Date, all obligations of the Assignor and Party A under the
Transactions required to be performed on or before such date have been
fulfilled.

 



--------------------------------------------------------------------------------



 



  c.   The Assignee represents and warrants to the Assignor and Party A that:

  i.   it has the corporate power to execute, deliver and perform this
Assignment Agreement and the agreement(s) contemplated hereby, and has taken all
necessary action to authorize the execution, delivery and performance hereof and
thereof;     ii.   the execution, delivery and performance of this Assignment
Agreement and the agreements contemplated hereby will not violate any provision
of law applicable to it, its organizational documents, any order of any court or
other agency or instrumentality of government, any agreement to which it is a
party or by which it or any of its property is bound or any other legally
enforceable instrument which has not been disclosed to the Assignor and Party A
in writing prior to the Effective Date;     iii.   all authorizations of,
exemptions by or filings with any governmental or other authority required to be
obtained or made by Assignee with respect to this Assignment Agreement and the
agreement(s) contemplated hereby have been obtained or made and are valid and
subsisting and Assignee will maintain the same in full force and effect and will
use all reasonable efforts to obtain or make any that may become necessary after
the Effective Date; and     iv.   All representations and warranties contained
in the Master Agreement are true and correct as of the Effective Date, and all
such representations and warranties shall survive the execution of this
Assignment Agreement. Assignee does not have any claims or defenses against
Party A which would or might affect the enforceability of any provisions of the
Master Agreement. Assignee understands and acknowledges that Party A is entering
into this Assignment Agreement in reliance upon, and in partial consideration
for, this acknowledgment and representation, and agrees that such reliance is
reasonable and appropriate.

6.   Tax Indemnity. Party A shall not be liable for and the Assignor and the
Assignee shall be jointly and severally liable to pay any tax (including without
limitation, any withholding tax) levied or imposed upon Party A by any
jurisdiction, resulting (directly or indirectly) from the assignment hereunder.
Party A shall provide the Assignor and the Assignee with written notice of any
such tax liability, together with reasonable evidence such tax liability has
arisen. The Assignor and/or the Assignee, as the case may be, shall supply
evidence in form satisfactory to Party A that such tax has been paid. The
Assignor and the Assignee hereby indemnify and hold harmless Party A for all
taxes (including without limitation, withholding taxes) which may be levied or
imposed upon Party A by any jurisdiction, resulting (directly or indirectly)
from the assignment hereunder.   7.   Further Assurances. Each of the parties
hereto shall promptly do, make, execute or deliver or cause to be done, made,
executed or delivered all such further acts, documents and things as another
party hereto may reasonably require from time to time for the purposes of giving
effect to this Assignment Agreement and shall use its best efforts and take all
such steps as may be reasonably within its power to implement to their full
extent the provisions of this Assignment Agreement.   8.   Successors and
Assigns. This Assignment Agreement is binding on and shall inure to the benefit
of Party A, the Assignor and the Assignee and the respective successors and
permitted assigns of each of them. No party shall assign or transfer any or all
of its rights or obligations under this Assignment Agreement without the prior
written consent of the other parties.

 



--------------------------------------------------------------------------------



 



9.   Governing Law. This Assignment Agreement shall be governed by and construed
in accordance with the laws of the State of New York.   10.   Execution. This
Assignment Agreement may be executed in counterparts. The parties hereby
acknowledge and accept the use and validity of Assignment Agreements which have
been executed by means of an electronically produced signature, and which have
been transmitted and reproduced by telecopier or similar device. The parties
acknowledge that in any legal proceedings between them respecting or in any way
relating to this Assignment Agreement, each hereby expressly waives any right to
raise any defense or waiver of liability based upon the reproduction of this
document by telecopier for evidentiary purposes, or the execution of this
document by means of an electronically produced signature.

          IN WITNESS WHEREOF, each of the parties has executed this Assignment
Agreement as of the date first above written.

                Franklin Credit Management Corporation     Franklin Credit
Holding Corporation    
 
             
By:
Name:
  /s/ Thomas J. Axon
 
Thomas J. Axon   By: 
Name: /s/ A. Gordon Jardin
 
A. Gordon Jardin    
Title:
  President   Title:  Chief Executive Officer    
 
              The Huntington National Bank          
 
             
By:
  /s/ Scott D. Kleinman          
 
             
Name:
  Scott D. Kleinman          
Title:
  Senior Vice President          

 